        Case 2:19-cv-00891-GAM Document 23 Filed 05/07/19 Page 1 of 11



 1                                                         FILED ELECTRONICALLY
 2   SCOTT A. KRONLAND (SBN CA171693) (pro hac vice)
     P. CASEY PITTS (SBN CA262463) (pro hac vice)
 3   MEGAN WACHSPRESS (SBN CA310558) (pro hac vice)
     ALTSHULER BERZON LLP
 4
     177 Post Street, Suite 300
 5   San Francisco, CA 94108
     Telephone: (415) 421-7151
 6   Facsimile: (415) 362-8064
     E-mail: skronland@altber.com
 7           cpitts@altber.com
             mwachspress@altber.com
 8

 9   BRUCE M. LUDWIG
     WILLIG, WILLIAMS & DAVIDSON
10   1845 Walnut Street, 24th Floor
     Philadelphia, PA 19103
11   Telephone: (215) 656-3600
12   Facsimile: (215) 561-5135
     E-mail: bludwig@wwdlaw.com
13
     Attorneys for Defendant SEIU Local 668
14

15                               UNITED STATES DISTRICT COURT
16
                             EASTERN DISTRICT OF PENNSYLVANIA
17

18    SHALEA OLIVER,                               CASE NO.: 2:19-cv-00891-GAM
19                        Plaintiff,               ANSWER OF DEFENDANT SEIU
                                                   LOCAL 668
20
                   v.
21
      SERVICE EMPLOYEE INTERNATIONAL
22    UNION LOCAL 668 et al.,
23                        Defendants.
24

25

26
27

28


                  ANSWER OF DEFENDANT SEIU LOCAL 668; 2:19-cv-00891-GAM
        Case 2:19-cv-00891-GAM Document 23 Filed 05/07/19 Page 2 of 11



 1                             ANSWER OF DEFENDANT SEIU LOCAL 668
 2          Defendant SEIU Local 668 (“Defendant”) hereby submits its Answer to the Complaint

 3   filed by Plaintiff in the above-captioned action. Except as expressly admitted below, all

 4   allegations are denied.

 5          1.      The allegations of Paragraph 1 state legal conclusions to which no response is

 6   required. To the extent a response is required, Defendant denies the allegations in Paragraph 1.

 7          2.      The allegations of Paragraph 2 state legal conclusions to which no response is

 8   required. To the extent a response is required, Defendant denies the allegations in Paragraph 2.

 9          3.      The allegations of Paragraph 3 state legal conclusions to which no response is

10   required. To the extent a response is required, Defendant denies the allegations in Paragraph 3.

11          4.      Paragraph 4 states legal conclusions to which no response is required. Those legal

12   conclusions include characterizing a statute that speaks for itself, and to which Defendant

13   respectfully refers the Court.

14          5.      Paragraph 5 states legal conclusions to which no response is required. To the extent

15   a legal response is required, Defendant denies the allegations in Paragraph 5.

16          6.      Defendant lacks sufficient knowledge or information to admit or deny the first

17   allegation of Paragraph 6, and on that basis denies that allegation. The remainder of Paragraph 6

18   states legal conclusions to which no response is required. To the extent a response is required,
19   Defendant denies the allegations in Paragraph 6.

20          7.      Defendant admits that Plaintiff’s Complaint seeks relief under 42 U.S.C. § 1983 and

21   28 U.S.C. § 2201(a) but denies that Plaintiff has stated a cause of action or is entitled to relief.

22                                                     PARTIES
23          8.      Defendant admits the allegations in Paragraph 8.

24          9.      Defendant admits that it represents certain public social service employees of the

25   Commonwealth of Pennsylvania and that it is headquartered in Harrisburg, Pennsylvania.

26   Defendant admits that it is an “Employe organization” and “Representative” within the meaning of
27   the Pennsylvania Public Employe Relations Act (“PERA”). Defendant denies the remaining

28   allegations in Paragraph 9.
                                                          1
                                ANSWER OF DEFENDANT SEIU LOCAL 668;
                                         2:19-cv-00891-GAM
        Case 2:19-cv-00891-GAM Document 23 Filed 05/07/19 Page 3 of 11



 1          10.     Defendant admits that Teresa D. Miller is Secretary of the Pennsylvania Department

 2   of Human Services and that her office is located in Harrisburg, Pennsylvania. Defendant lacks

 3   sufficient knowledge or information to admit or deny the remaining allegations in Paragraph 10,

 4   and on that basis denies those allegations.

 5          11.     Defendant admits that Michael Newsome is Secretary of the Office of

 6   Administration and that his office is located in Harrisburg, Pennsylvania. Paragraph 11 contains

 7   legal conclusions to which no response is required, including characterizing a statute which speaks

 8   for itself and to which Defendant respectfully directs the Court. Defendant lacks sufficient

 9   knowledge or information to admit or deny the remaining allegations in Paragraph 11, and on that

10   basis denies those allegations.

11          12.     Defendant admits that Josh Shapiro is Attorney General of the Commonwealth

12   of Pennsylvania and that his office is located in Harrisburg Pennsylvania. Paragraph 12

13   contains legal conclusions to which no response is required. To the extent a response is

14   required, Defendant denies the allegations of Paragraph 12. Defendant lacks sufficient

15   knowledge or information to admit or deny the remaining allegations in Paragraph 12, and on

16   that basis denies those allegations.

17          13.     Defendant admits that James M. Darby, Albert Mezzaroba, and Robert H.

18   Shoop, Jr., are members of the Pennsylvania Labor Relations Board. Paragraph 13 contains
19   legal conclusions to which no response is required. Defendant lacks sufficient knowledge or

20   information to admit or deny the remaining allegations in Paragraph 13, and on that basis

21   denies those allegations.

22                                     JURISDICTION AND VENUE
23          14.     Defendant admits that Plaintiff’s Complaint seeks relief under 42 U.S.C. § 1983

24   but denies that Plaintiff has stated a cause of action or is entitled to relief. The remaining

25   allegations of Paragraph 14 consist of legal conclusions to which no response is required.

26          15.     Defendant admits that a substantial part of the events giving rise to this action
27   occurred in this judicial district. The remaining allegations of Paragraph 15 state a legal

28   conclusion to which no response is required.

                                                         2
                    ANSWER OF DEFENDANT SEIU LOCAL 668; 2:19-cv-00891-GAM
        Case 2:19-cv-00891-GAM Document 23 Filed 05/07/19 Page 4 of 11



 1                                                    FACTS
 2          16.     Defendant admits that it entered into a collective bargaining agreement with the

 3   Commonwealth of Pennsylvania and that Exhibit A is a copy of such agreement. Defendant

 4   denies that all provisions of Exhibit A are currently in effect. Defendant denies the remaining

 5   allegations of Paragraph 16.

 6          17.     The collective bargaining agreement is a written document that speaks for itself,

 7   such that no further response is required. To the extent Plaintiff alleges that Defendant applied

 8   the terms of the Article to Plaintiff, Defendant denies that allegation. Defendant denies that the

 9   quoted language is currently in effect or binding on the parties, or represents the current

10   agreement between Defendant and the Commonwealth of Pennsylvania with respect to the

11   subjects addressed therein.

12          18.     Paragraph 18 contains legal conclusions to which no response is required. Those

13   legal conclusions include characterizing statutes that speak for themselves and to which

14   Defendant respectfully refers the Court.

15          19.     Paragraph 19 contains legal conclusions to which no response is required. Those

16   legal conclusions include characterizing statutes that speak for themselves and to which

17   Defendant respectfully refers the Court.

18          20.     Paragraph 20 contains legal conclusions to which no response is required. To
19   the extent a response is required, Defendant denies the allegations of Paragraph 20.

20          21.     The collective bargaining agreement is a written document that speaks for itself,

21   such that no further response is required. Defendant denies that the quoted language is all

22   currently in effect or binding on the parties, or represents the current agreement between

23   Defendant and the Commonwealth of Pennsylvania with respect to the subjects addressed

24   therein.

25          22.     Paragraph 22 characterizes a statute that speaks for itself and to which Defendant

26   respectfully refers the Court.
27          23.     Defendant admits that Plaintiff has been an Income Maintenance Caseworker at

28   the DHS County of Philadelphia Assistance Office since December 2014. Defendant lacks

                                                       3
                    ANSWER OF DEFENDANT SEIU LOCAL 668; 2:19-cv-00891-GAM
        Case 2:19-cv-00891-GAM Document 23 Filed 05/07/19 Page 5 of 11



 1   sufficient knowledge or information to admit or deny the remaining allegations in Paragraph 23,

 2   and on that basis denies those allegations.

 3          24.     Defendant lacks sufficient knowledge or information to admit or deny the

 4   allegations in Paragraph 24, and on that basis denies the allegations.

 5          25.     Defendant lacks sufficient knowledge or information to admit or deny the

 6   allegations in Paragraph 25, and on that basis denies the allegations.

 7          26.     Defendant denies the allegations of Paragraph 26.

 8          27.     Defendant admits that it received a letter from Plaintiff dated August 10, 2018,

 9   requesting to withdraw from Union membership and purporting to revoke any prior authorization

10   for dues deductions. Defendant lacks sufficient knowledge or information to admit or deny the

11   remaining allegations in Paragraph 27, and on that basis denies the allegations.

12          28.     Defendant lacks sufficient knowledge or information to admit or deny the first

13   statement in Paragraph 28, and on that basis denies the allegation. Defendant denies the

14   remaining allegations in Paragraph 28.

15          29.     Defendant admits that it sent a letter to the Commonwealth on January 23, 2019,

16   instructing Plaintiff’s employer to discontinue payroll deductions for Plaintiff. Defendant denies

17   that this was the first letter sent to the Commonwealth with such instructions.

18          30.     Paragraph 30 contains legal conclusions to which no responses is required.
19   Those legal conclusions include characterizing statutes that speak for themselves and to

20   which Defendant respectfully refers the Court.

21          31.     Paragraph 31 contains legal conclusions to which no response is required.

22          32.     Paragraph 32 contains legal conclusions to which no response is required. Those

23   legal conclusions include characterizing a statute and written document that speak for themselves,

24   and to which Defendant respectfully refers the Court.

25                                                    COUNT I
26          33.     Defendant incorporates by reference its responses to the allegations contained in the
27   preceding paragraphs as if fully set forth herein.

28

                                                          4
                    ANSWER OF DEFENDANT SEIU LOCAL 668; 2:19-cv-00891-GAM
        Case 2:19-cv-00891-GAM Document 23 Filed 05/07/19 Page 6 of 11



 1          34.     Paragraph 34 contains legal conclusions to which no response is required. To the

 2   extent a response is required, Defendant denies the allegations of Paragraph 34.

 3          35.     Paragraph 35 contains legal conclusions to which no response is required. To the

 4   extent a response is required, Defendant denies the allegations of Paragraph 35

 5          36.     Defendant lacks sufficient knowledge or information to admit or deny the allegations

 6   of Paragraph 36 and on that basis denies those allegations.

 7          37.     Defendant denies the allegations of Paragraph 37.

 8          38.     Paragraph 38 states legal conclusions to which no response is required. To the

 9   extent a response is required, Defendant denies the allegations in Paragraph 38.

10          39.     Paragraph 39 states legal conclusions to which no response is required. To the

11   extent a response is required, Defendant denies the allegations in Paragraph 39.

12          40.     Paragraph 40 contains legal conclusions to which not response is required. To

13   the extent a response is required, Defendant denies the allegations in Paragraph 40.

14          41.     Defendant lacks sufficient knowledge to admit or deny the allegation of Paragraph

15   41 concerning Plaintiff’s state of mind and on that basis denies the allegation. Defendant otherwise

16   denies the allegations of Paragraph 41.

17          42.     Paragraph 42 contains legal conclusions to which no response is required. To the

18   extent a response is required, Plaintiff denies the allegations of Paragraph 42.
19          43.     Paragraph 43 contains legal conclusions to which no response is required. To the

20   extent a response is required, Plaintiff denies the allegations of Paragraph 43.

21          44.     Paragraph 44 contains legal conclusions to which no response is required. To the

22   extent a response is required, Defendant denies the allegations in Paragraph 44.

23          45.     Paragraph 45 contains legal conclusions to which no response is required. To the

24   extent a response is required, Defendant denies the allegations in Paragraph 45.

25          46.     Paragraph 46 contains legal conclusions to which no response is required. To the

26   extent a response is required, Defendant denies the allegations in Paragraph 46.
27          47.     Defendant lacks sufficient knowledge to admit or deny the allegation of

28   Paragraph 47 concerning Plaintiff’s state of mind and on that basis denies the allegation.

                                                        5
                    ANSWER OF DEFENDANT SEIU LOCAL 668; 2:19-cv-00891-GAM
        Case 2:19-cv-00891-GAM Document 23 Filed 05/07/19 Page 7 of 11



 1   Paragraph 47 contains legal conclusions to which no response is required. To the extent a response

 2   is required, Defendant denies the allegations in Paragraph 47.

 3                                                    COUNT II
 4          48.     Defendant incorporates by reference its responses to the allegations in the preceding

 5   paragraphs as if fully set forth herein.

 6          49.     Paragraph 49 states a legal conclusion to which no response is required. To the

 7   extent a response is required, Defendant denies the allegations in Paragraph 49.

 8          50.     Paragraph 50 contains legal conclusions to which no response is required. To the

 9   extent a response is required, Defendant denies the allegations in Paragraph 50.

10          51.     Paragraph 51 contains legal conclusions to which no response is required. To the

11   extent a response is required, Defendant denies the allegations in Paragraph 51.

12          52.     Paragraph 52 contains legal conclusions to which no response is required. To the

13   extent a response is required, Defendant denies the allegations in Paragraph 52

14          53.     Paragraph 53 contains legal conclusions to which no response is required.

15          54.     Paragraph 54 contains legal conclusions to which no response is required. Those

16   legal conclusions include characterizing a statute that speaks for itself, and to which Defendant

17   respectfully refers the Court.

18          55.     Paragraph 55 contains legal conclusions to which no response is required. Those
19   legal conclusions include characterizing a statute that speaks for itself, and to which Defendant

20   respectfully refers the Court.

21          56.     Paragraph 56 contains legal conclusions to which no response is required. To the

22   extent a response is required, Defendant denies that it acted under color of state law in acting as

23   Plaintiff’s exclusive representative in negotiating certain of the terms and conditions of her

24   employment.

25          57.     Paragraph 57 contains legal conclusions to which no responses is required.

26          58.     Paragraph 58 states a legal conclusion to which no response is required. To the
27   extent any response is required, Defendant denies the allegations in Paragraph 58.

28          59.     Paragraph 59 contains legal conclusions to which no response is required. To the

                                                        6
                    ANSWER OF DEFENDANT SEIU LOCAL 668; 2:19-cv-00891-GAM
        Case 2:19-cv-00891-GAM Document 23 Filed 05/07/19 Page 8 of 11



 1   extent a response is required, Defendant denies the allegations of Paragraph 59.

 2           60.     Paragraph 60 contains legal conclusions to which no response is required. To the

 3   extent a response is required, Defendant denies the allegations of Paragraph 60.

 4           61.     Paragraph 61 contains legal conclusions to which no response is required. To the

 5   extent a response is required, Defendant denies the allegations of Paragraph 61.

 6                                            PRAYER FOR RELIEF
 7           Plaintiff’s Prayer for Relief does not require a response. To the extent the Prayer for

 8   Relief, including each and all of its subparagraphs, states any allegations, Defendant denies them.

 9   Defendant denies that Plaintiff is entitled to any relief in this case.

10                                       FIRST AFFIRMATIVE DEFENSE
11           Plaintiff’s claims are moot because Defendant has processed Plaintiff’s resignation request

12   and has refunded to Plaintiff any funds deducted from her wages following her resignation.

13                                      SECOND AFFIRMATIVE DEFNESE
14           Defendant acted in good faith based on the law in effect at the time.

15                                 THIRD AFFIRMATIVE DEFENSE
16           Defendant is entitled to qualified immunity.

17                                  FOURTH AFFIRMATIVE DEFENSE
18           Defendant acted in accordance with state statutes, regulations, and controlling state court,
19   Third Circuit, and U.S. Supreme Court precedent.

20                                      FIFTH AFFIRMATIVE DEFENSE
21           Defendant acted without malice.

22                                      SIXTH AFFIRMATIVE DEFENSE
23           Defendant is entitled to governmental immunity because it acted in cooperation with public

24   officials pursuant to state law.

25                                 SEVENTH AFFIRMATIVE DEFENSE
26           Plaintiff’s claim for monetary relief is barred because such relief would constitute unjust
27   enrichment.

28

                                                          7
                    ANSWER OF DEFENDANT SEIU LOCAL 668; 2:19-cv-00891-GAM
          Case 2:19-cv-00891-GAM Document 23 Filed 05/07/19 Page 9 of 11



 1                                  EIGHTH AFFIRMATIVE DEFENSE
 2           Plaintiff is estopped from seeking retrospective relief.

 3                                   NINTH AFFIRMATIVE DEFENSE
 4           Plaintiff’s claim is barred because she consented to the actions that she challenges.

 5                                   TENTH AFFIRMATIVE DEFENSE
 6           Plaintiff’s claims are barred by laches.

 7                                ELEVENTH AFFIRMATIVE DEFENSE
 8           Any relief awarded to Plaintiff must be offset by the benefits she received from

 9   representation by Defendant.

10                                 TWELFTH AFFIRMATIVE DEFENSE
11           Plaintiff’s claims are barred by the statute of limitations to the extent she seeks relief for

12   actions outside the applicable limitations period.

13                              THIRTEENTH AFFIRMATIVE DEFENSE
14           Plaintiff’s claims are barred because Defendant did not engage in “state action” within the

15   meaning of 42 U.S.C. § 1983.

16                              FOURTEENTH AFFIRMATIVE DEFENSE
17           Plaintiff’s claims are barred because Janus does not apply retroactively.

18                                        ADDITIONAL DEFENSES
19           Defendant reserves the right to amend its Answer to assert additional affirmative defenses

20   based on further investigation and discovery.

21                                                  PRAYER
22           WHEREFORE, Defendant prays that the Court

23           1. Deny Plaintiff any relief and enter judgment in favor of Defendant.

24           2. Award Defendant its costs and attorneys’ fees.

25           3. Award Defendant such other and further relief as is just and proper.

26   //
27   //

28   //

                                                          8
                    ANSWER OF DEFENDANT SEIU LOCAL 668; 2:19-cv-00891-GAM
       Case 2:19-cv-00891-GAM Document 23 Filed 05/07/19 Page 10 of 11



 1   Dated: May 7, 2019                         Respectfully submitted,
                                                /s/ P. Casey Pitts__________
 2                                              P. Casey Pitts (CA262463)
 3

 4                                              SCOTT A. KRONLAND (pro hac vice)
                                                P. CASEY PITTS (pro hac vice)
 5                                              MEGAN C. WACHSPRESS (pro hac vice)
                                                Altshuler Berzon LLP
 6                                              177 Post Street, Suite 300
                                                San Francisco, CA 94108
 7
                                                Tel.: (415) 421-7151
 8                                              Fax: (415) 362-8064
                                                skronland@altber.com
 9                                              cpitts@altber.com
                                                mwachspress@altber.com
10

11                                              BRUCE M. LUDWIG
                                                WILLIG, WILLIAMS & DAVIDSON
12                                              1845 Walnut Street, 24th Floor
                                                Philadelphia, PA 19103
13                                              Telephone: (215) 656-3600
                                                Facsimile: (215) 561-5135
14                                              E-mail: bludwig@wwdlaw.com
15
                                                Attorneys for Defendant SEIU Local 668
16

17

18
19

20

21

22

23

24

25

26
27

28

                                            9
                  ANSWER OF DEFENDANT SEIU LOCAL 668; 2:19-cv-00891-GAM
       Case 2:19-cv-00891-GAM Document 23 Filed 05/07/19 Page 11 of 11



 1                                    CERTIFICATE OF SERVICE
 2          I, Casey Pitts, hereby certify that the foregoing Defendant SEIU Local 668’s Answer has

 3   been filed electronically on May 7, 2019 and is available for viewing and downloading from the

 4   Court’s Electronic Case Filing system by all counsel of record.

 5
     Date: May 7, 2019                                     /s/ P. Casey Pitts__________
 6                                                         P. Casey Pitts (CA262463)
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                      10
                   ANSWER OF DEFENDANT SEIU LOCAL 668; 2:19-cv-00891-GAM
